Citation Nr: 1701912	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis, prior to July 24, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this claim now rests with the RO in Denver, Colorado. 

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In January 2014, the Board denied a disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Partial Remand that vacated the Board's January 2014 decision.  The Court remanded the matter to the Board for readjudication, consistent with its February 2015 order.  Specifically, the Board was directed to consider the Veteran's claim under Diagnostic Codes 5276 and 5284.  In October 2015, the Board remanded the claim to the RO for additional development. 

In March 2016, the RO increased the Veteran's rating to 50 percent, effective July 24, 2012.  See Rating Decision, 1 (Mar. 15, 2016) (VBMS).  In August 2016, the Veteran's representative clarified the issue on appeal and it has been properly recharacterized as indicated on the title page.  See Appellate Brief, 1 (Aug. 26, 2016) (VBMS).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  Prior to July 24, 2012, the most competent and credible evidence of record did not indicate objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use or characteristic callosities.  

2.  Prior to July 24, 2012, the Veteran had a diagnosis of plantar fasciitis in her left foot, resulting in mild symptoms.


CONCLUSION OF LAW

The criteria are not met for a disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis, prior to July 24, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5276 and 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus, with plantar fasciitis, prior to July 24, 2012.  See Appellate Brief, 1 (Aug. 26, 2016) (VBMS).  With respect to this claim, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Appellate Brief, 1-4 (Aug. 26, 2016) (VBMS).

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residuals conditions in civilian occupations.  See 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pursuant to the directives set forth in the Joint Motion for Partial Remand, the Board will consider disability ratings under Diagnostic Codes 5276 and 5284.  See Joint Motion for Partial Remand, 4-5 (Feb. 13, 2015) (VBMS); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.  In analyzing the evidence for each respective code, the Board will provide the Veteran with the "benefit of the doubt" on any questions material to these codes for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 5276

Prior to July 24, 2012, the Veteran's bilateral pes planus with plantar fasciitis was rated at 10 percent under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In order to receive a higher rating under this code, 30 percent for bilateral and 20 percent for unilateral, the Veteran would need to demonstrate severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  See id. 

By her own admission, the Veteran denied receiving any treatment for her bilateral pes planus, with bilateral plantar fasciitis, during the relevant time period.  See Hearing Testimony, 8 (Oct. 22, 2013) (Virtual VA) (stating that she only underwent evaluations).  Available treatment records corroborate her statement as they do not indicate that she received treatment for this disorder, prior to July 24, 2012.

A January 2009 VA examination revealed complaints of pain, weakness, swelling, fatigability, and lack of endurance at rest.  See VA examination, 1 (Jan. 12, 2009) (VBMS).  The Veteran indicated that on standing, she suffered pain, weakness, swelling, heat, redness, fatigability, and lack of endurance.  See id. at 2.  The Veteran indicated that when walking she also experienced stiffness.  See id.  She indicated that she was not on any treatment for her foot condition.  See id.  The Veteran told the examiner that she was able to stand or walk for less than 15 minutes.  See id. at 3. 
 
As noted earlier, the regulatory requirements for a higher rating under this code requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Upon physical examination, the examiner noted several objective findings, including the absence of edema, instability, weakness, or tenderness in her feet, and that the Veteran's gait was normal.  See VA examination, 1 (Jan. 12, 2009) (VBMS).  Nevertheless, her weight bearing alignment of the Achilles tendons for both feet was abnormal with valgus deviation that was not correctable with manipulation.  See id. at 5-6.  Upon x-ray findings, the only noted abnormality was a mild decrease in the arch of the left foot when non-weight bearing.  See id. at 8.  The examiner characterized the Veteran's condition as "mild," further noting that it produced "mild impairment of activities," particularly during periods of walking or standing. See id. at 8.

Although the Veteran subjectively relayed her symptoms to the examiner, the pertinent regulations (Diagnostic Code 5276) require additional objective findings.  The medical evidence of record does not support the requisite findings for an evaluation in excess of 10 percent under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.  Thus, a higher rating under this code is not warranted.  Id.
Diagnostic Code 5284

In the February 2015 Joint Motion for Partial Remand, the parties agreed that the Board failed to consider entitlement to an increased rating under Diagnostic Code 5284 in its January 2014 decision.  See Joint Motion for Partial Remand, 4-5 (Feb. 13, 2015) (VBMS).  The parties agreed that this code was "potentially applicable" to the Veteran's claim for an increased rating and requested that the Board address it.  See id. at 5.  The Board will do so, below.

Elsewhere, the Court held that when a condition is specifically listed in the Ratings Schedule, it may not be rated by analogy under Diagnostic Code 5284.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  In this regard, the Board notes that the disability at issue is characterized as bilateral pes planus, with plantar fasciitis.  Bilateral pes planus is specifically listed in the Ratings Schedule, and requires an evaluation under that code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Although plantar fasciitis is not specifically listed in the Rating Schedule, the Board notes that the Veteran only had a diagnosis of plantar fasciitis in the left foot, prior to July 24, 2012.  See VA examination, 8 (Jan. 12, 2009) (VBMS).  Thus, the Board must narrowly consider Diagnostic Code 5284 as it applies to the Veteran's left foot.  See Copeland, 27 Vet. App. at 337.

Diagnostic Code 5284 sets out the criteria for rating "other" foot injuries not otherwise listed in the Rating Schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This code classifies the severity of a foot injury into three categories: moderate (rated as 10 percent disabling), moderately severe (rated as 20 percent disabling), and severe (rated as 30 percent disabling).  See id.  Thus, in order to receive compensation under this code, the Veteran will need to show evidence of at least moderate symptomatology in her left foot.

As previously discussed, the only probative medical evidence of record relevant to this time period consists of the January 2009 VA examination.  The examiner specifically noted that x-ray findings only indicated a mild decrease in the arch of the Veteran's left foot when non-weight bearing.  See VA examination, 8 (Jan. 12, 2009) (VBMS).  Likewise, the examiner characterized the Veteran's condition as mild, noting that it produced mild impairment of activities, particularly during periods of walking or standing.  See id. 

The Board acknowledges that the Veteran reported challenging symptoms from her disability, prior to July 24, 2012.  However, the evidence of record overwhelmingly indicates that the magnitude of these described symptoms more nearly approximates mild, rather than moderate symptoms for VA regulatory purposes.  Consequently, the Board finds that compensation under Diagnostic Code 5284 is not warranted. 

Extraschedular

The Board has considered whether the Veteran's bilateral pes planus, with plantar fasciitis, presents an exceptional or unusual disability picture as to render impractical the application of the Ratings Schedule.  Here, during the applicable period, the rating criteria reasonably describe the Veteran's disability level and symptomatology for bilateral pes planus, with plantar fasciitis, and also provide for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the Rating Schedule and the assigned evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Social Security Administration (SSA) records reflect that the Veteran was awarded those benefits due to an organic mental disorder and history of head injury headaches, rather than her bilateral pes planus, with plantar fasciitis, disability.  See, e.g., SSA Records, 9 (July 9, 2012) (VBMS).  During the Veteran's January 2009 VA examination, the examiner did not indicate that her disability impacted her usual occupation and only noted a mild impact on her daily activities.  See VA examination, 8 (Jan. 12, 2009) (VBMS).  Consequently, the Board finds that entitlement to a TDIU has not been raised by the record. 


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis, prior to July 24, 2012, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


